Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to read refresh in memory. The present invention (claim1 as representative of the independent claims) recites in part :
“determining a write-to-read delay time for a segment of the memory device read during a first read operation using a first read voltage level; 
determining that the write-to-read delay time is associated with a second read voltage level; and 
performing a read refresh operation on at least a portion of the segment of the memory device using the second read voltage level.”
The prior arts teach:
Takada et al. US 2019/0294367 teach a refresh read operation being performed as a part of a data read operation when errors are encountered.
Stuecheli et al, "Elastic Refresh: Techniques to Mitigate Refresh Penalties in High Density Memory," teach methods of waiting an additional period of time for the rank to be idle before issuing the refresh command. The usage of this additional delay, effectively lowering refresh priority further, exploits typical system behavior where memory operations arrive in bursts.
However the prior arts of record fail to teach the claimed specifics of:

determining that the write-to-read delay time is associated with a second read voltage level; and 
performing a read refresh operation on at least a portion of the segment of the memory device using the second read voltage level.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111